Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 07/01/2019 is acknowledged.
3.	Claims 1, 5-6, 9-10, 13-14, 17-21, 23-25, 28-30, 32-34, 36-38, 42, 44-47 and 49 are pending.
REQUIREMENT FOR UNITY OF INVENTION

4.         As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


            As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
5.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.          Group I, claims 1, 5-6, 9-10, 13-14, 17-21, 23-25 and 29, directed to a PD-1-CD70 fusion protein, nucleic acids encoding the fusion protein, a nucleic acid construct encoding the fusion protein, host cells expressing the fusion protein and an article of manufacture comprising any of these molecules. 

III.	Group III, claims 44-47, directed to an in vitro method of activating immune cells  in the presence of a PD-1-CD70 fusion protein, nucleic acids encoding the fusion protein, a nucleic acid construct encoding the fusion protein and host cells expressing the fusion protein
6.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of PD1-CD70 fusion proteins, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  WO 2011/109789 (IDS filed on 07/09/2019; Reference 16). 
WO 2011/109789 teaches fusion proteins for cancer therapy comprising a molecule including a targeting moiety fused with an immunomodulatory moiety, wherein the targeting moiety includes an extracellular ligand-binding domain or ectodomain of Programmed Death-1 (PD 1) and wherein the immunomodulatory moiety specifically binds CD27. The targeting moiety is linked or fused to an immunomodulatory moiety with a linker or without a linker. The linker can be an amino acid linker. In view of WO 2011/109789 it would have been obvious for a person skilled in the art to provide a fusion protein comprising extracellular domain of PD1 and a moiety that binds to CD27, such as the extracellular domain of CD70 (In particular, claims 1, 9, paragraphs 0010, 0114, 0164, 0182) 

	WO 2011/109789 teaches strategies to counteract tumor-induced immune
tolerance and enhance the antitumor efficacy of chemotherapy by activating and leveraging T cell- mediated adaptive antitumor immunity against resistant or disseminated cancer cells and a method of preventing or treating a neoplastic disease comprising administration to a subject in need thereof one or more molecule of the invention, in various aspects, the subject is administered one or more molecule of the invention in combination with another anticancer therapy. (In particular, claims 55-56, paragraphs 0003, 0033)
	The recitation of “a single amino acid linker” in claim 1 is obvious in view of the reference teachings in numerous ways.  The reference teaches that the linker can be an amino acid linker and any known in the art.   Furthermore, the last amino acid of the PD-1 molecule can be encompassed by such a single amino acid linker, particularly since the claims recite that the PD1 can be 123-166 amino acids in length.  
	From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

7.         This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Applicant elects Group I, Applicant is required to elect: 
A single specific PD-1-CD70 fusion protein or nucleic acids encoding a single specific PD-1-CD70 fusion protein is elected by sequence identification number.  
If Applicant elects a nucleic acid, the Examiner will examine claims directed to nucleic acids and methods of protein production requiring nucleic acids.  It is noted that claim 23 would seem to not require nucleic acids as written so it would be withdrawn if a nucleic acid was elected.  If Applicant were to amend the claim to recite that the host cell comprises nucleic acids and not protein then it would be examined with the nucleic acid elected.  
If Applicant elects Group II, Applicant is required to elect: 
a single specific PD-1-CD70 fusion protein, nucleic acid encoding a single specific PD-1-CD70 fusion protein, nucleic acid construct encoding a single specific PD-1-CD70 fusion protein or host cell expressing a single specific PD-1-CD70 fusion protein, elected by sequence identification number; 
a single specific anti-cancer agent (such as rituximab); and
a single specific patient population.  This election should be made with as much specificity as Applicant would like to have examined.  For example, if Applicant elects a cancer patient, claims limited to specific cancer patients such as lung cancer will be withdrawn.  So, Applicant should elect “lung cancer” to have claims limited to lung cancer examined.   
If Applicant elects Group III, Applicant is required to elect: 
A single specific PD-1-CD70 fusion protein, nucleic acid encoding a single specific PD-1-CD70 fusion protein, nucleic acid construct encoding a single specific PD-1-CD70 fusion protein or host cell expressing a single specific PD-1-CD70 fusion protein, elected by sequence identification number.  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  NONE
8.         In the interest of compact prosecution, the Examiner would like to point out that the recitation of claims 1 and 49 is unclear and indefinite and should be amended for clarity, with particular attention paid to antecedent basis.  
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
10.         The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 23, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644